        Case 1:20-cr-00357-ELR-RDC Document 9 Filed 09/17/20 Page 1 of 3




                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF GEORGIA:--
                           ATLANTA DIVISION              . SEP 17 2020
                                                                           JAMES ~ATTN Clerk
                                                                         By:           '
                                                                                       eputyClerk
     UNITED ST A TES OF AMERICA
                                                   Criminal Action No.
        v.                                         l:20-CR-357

     NICHOLAS JOSEPH TINDALL


                         Government's Motion for Detention
The United States of America, by counsel, Byung J. Pak, United States Attorney,
and Ryan K. Buchanan, Assistant United States Attorney for the Northern
District of Georgia, moves for detention under 18 U.S.C. §§ 3142(e) and(£).,

1.      Eligibility of Case

     This case is eligible for a detention order because this case involves:
        A serious risk that the defendant will flee;
        A serious risk that the defendant will obstruct or attempt to obstruct
        justice; and
        A serious risk that the defendant will threaten, injure, or intimidate a
        prospective witness or juror, or attempt to do so.

2.      Reason for Detention

     The Court should detain defendant because there are no conditions of release

     that will reasonably assure the appearance of the defendant as required and
     the safety of any other person and the community.
      Case 1:20-cr-00357-ELR-RDC Document 9 Filed 09/17/20 Page 2 of 3




3. Time for Detention Hearing

   The United States requests the Court conduct the detention hearing at initial

   appearance.


   The United States requests leave of Court to supplement this motion with

additional grounds or presumptions for detention.


Dated: September 17, 2020.

                                            Respectfully submitted,
Richard Russell Federal Building
75 Ted Turner Drive S.W., Suite 600         BYUNG   J. PAK
                                            United States Attorney
Atlanta, Georgia 30303-3309
Phone: (404) 581-6000
Fax: (404) 581-6181

                                             ssistant United States Attorney
                                            Ga. Bar No. 623388




                                        2
      Case 1:20-cr-00357-ELR-RDC Document 9 Filed 09/17/20 Page 3 of 3




                             Certificate of Service

I served this document today by handing a copy to defense counsel.


September17,2020




                           Assistant United States Attorney
